— Judgment of the Supreme Court, New York County (Ascione, J.), entered on June 28,1982, declaring that the apartments rented by the plaintiffs from the defendant educational institution are exempt, by section 5 (subd a, par [6]) of the Emergency Tenant Protection Act of 1974 ([ETPA], L 1974, ch 576, § 4) from rent stabilization, unanimously affirmed, without costs. The plaintiffs are tenants of apartments in brownstone buildings on East 62nd Street, which buildings are owned by the defendant, Syracuse University, and have been so owned since 1966. The apartments rented by these plaintiffs became vacant between 1971 and 1974 and were, thus, “vacancy decontrolled.” Section 5 (subd a, par [6]) of the ETPA provides as follows: “a. A declaration of emergency may *463be made pursuant to section three as to all or any class or classes of housing accommodations in a municipality, except * * * (6) housing accommodations owned or operated by a hospital, convent, monastery, asylum, public institution, or college or school dormitory or any institution operated exclusively for charitable or educational purposes on a non-profit basis”. The Court of Appeals, in Eaton v New York City Conciliation & Appeals Bd. (56 NY2d 340), interpreted the exemption and held that the plain meaning of its words is expressly to exempt housing from rent stabilization based on the nature of the owner. Thus, it is clear that ownership by the university is sufficient to exempt the property. However, it should be emphasized that the apartments involved are narrowly limited only to those which were vacancy decontrolled between 1971 and 1974. Despite an able presentation by the amicus concerning the havoc that might be wrought to a community if mere ownership by one of the enumerated entities would eliminate rent stabilization, the matter has previously been determined. (See Matter of Cornerstone Baptist Church v Rent Stabilization Assn., 55 AD2d 952; Museum of Modern Art v Kirk, 111 Mise 2d 1074 [App Term].) Concur — Kupferman, J. P., Sandler, Carro, Asch and Fein, JJ.